HARWOOD, Presiding Judge.
' This appellant is a convict serving a sentence in Kilby Prison. He sought his release by habeas corpus. After hearing, the Hon. Eugene Carter, a Judge of the Circuit Court of Montgomery County, Alabama, ■ denied the appellant’s petition. Hence this appeal.
In his return in the habeas corpus proceedings below, the respondent Martin J. Wiman, Warden of Kilby Prison, asserted that he was holding this appellant under and by virtue of a judgment and sentence of Circuit Court of Etowah County, a copy of said judgment together with certified copies of the indictment and writ of arrest being attached to the respondent’s return as exhibits thereto. These papers show that this appellant was indicted for and adjudged guilty of the offense of robbery.
The judgment of the Circuit Court of Etowah County, under which this appellant is imprisoned, is in all respects regular. The Circuit Court of Etowah County had jurisdiction of the subject matter and of the appellant.
In the habeas corpus proceedings our review is confined to jurisdictional matters only, and certain matters that the appellant sought to assert in the hearing below and in this court, are beyond the scope of review in habeas corpus proceedings. Howard v. City of Bessemer, 40 Ala.App. 317, 114 So.2d 158; Argo v. State, ante, p. 347, 133 So.2d 201.
Affirmed.